Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 6, 12 - 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson, US 5,950,284.
Regarding Claim 1, Persson discloses an apparatus, comprising: a cord 2 comprising a proximal end and a distal end 9; and a buckle 1 comprising an eyelet 4 and a locking feature 14 (see numeral reference 12 in figure 8), wherein the proximal end of the cord (2) is attached to the buckle (1); the distal end (9) of the cord (2) is configured to pass through the eyelet (4), wherein the cord (2) and the buckle (1) combine to form a continuous closed loop (figure 8) when the distal end (9) of the cord (2) is passed through the eyelet (4); and the locking feature (14) is structured and arranged to selectively lock and unlock (via an S-formation of the end 9) movement of the cord (2) through the eyelet (4); and the buckle (1) is configured to allow the distal end (9) of the cord to pass through the eyelet (4) no more than a single time (figure 8).
Regarding Claim 2, Persson discloses the apparatus of claim 1, wherein the buckle (1) is a unitary structure (figure 8) and has no moving parts and is attached to the proximal end of the cord (2) via a hinged connection (see figure 8).
Regarding Claim 3, Persson discloses the apparatus of claim 1, wherein the cord (2) and the buckle (1) are structured and arranged with relative sizes such that: the cord (2) is disengaged (when the rope end 9 is loose) from the locking feature (14) and in an unlocked position (prior to tightening the end 9 by pulling the cord 2) relative to the buckle (1) when the cord (2) is positioned within the eyelet (4) with its long axis parallel to an axis of the eyelet (4); and the cord (2) is engaged with the locking feature (14) and in a locked position (when the end 9 is pulled) relative to the buckle (1) when the cord (2) is positioned within the eyelet (4) with its long axis non-parallel (see figure 8) to the axis of the eyelet (4).
Regarding Claim 4, Persson discloses the apparatus of claim 1, wherein the eyelet (4) is circular.
Regarding Claim 5, Persson discloses the apparatus of claim 1, wherein the cord (2) and the buckle (1) are structured and arranged with relative sizes such that only a single portion of the cord (2) fits inside the eyelet (4) at one time (see figure 8).
Regarding Claim 6, Persson discloses the apparatus of claim 1, wherein an outside diameter of the cord (2) is substantially equal to a diameter of the eyelet (4). 
Regarding Claim 12, Persson discloses the apparatus of claim 1, wherein the apparatus comprises a belt (a strapping apparatus). 
Regarding Claim 13, Persson discloses the apparatus of claim 12, wherein the cord (12) comprises a rope (see figures 3 and 5) having a core (inherent feature of the rope; column 2, line 2) and a braided sheath (figure 5) around the core. 
Regarding Claim 14, Persson discloses the apparatus of claim 1, wherein: the buckle (1) is a unitary structure and has no moving parts and is attached to the proximal end of the cord (2) via a rigid connection 7.
Regarding Claim 15, Persson discloses the apparatus of claim 1, wherein the proximal end of the cord (2) is attached to the buckle (1) by an attachment (a cord portion) that passes through an opening 3 in the buckle (1), the opening (3) being separate from the eyelet (4).
Regarding Claim 16, Persson discloses the apparatus of claim 15, wherein the attachment is connected between the buckle (1) and the proximal end of the cord (2) such that the proximal end of the cord (2) is not directly attached to the buckle (1).
Regarding Claim 17, Persson discloses an apparatus, comprising: a cord 2 comprising a proximal end and a distal end 9; and a buckle 1 comprising an eyelet 4 and a locking feature 14, wherein the cord (2) is configured to pass through the eyelet (4), wherein the locking feature (14) is structured and arranged to selectively lock and unlock movement of the cord (2) through the eyelet; the buckle (1) is a unitary structure and has no moving parts; and the buckle (1) is configured to allow the distal end (9) of the cord to pass through the eyelet (4) no more than a single time (figure 8).
Regarding Claim 20, Persson discloses an apparatus, comprising: a cord 2 comprising a proximal end and a distal end 9; and a buckle 1 comprising an eyelet 4 and a locking feature 14, wherein the proximal end of the cord (2) is attached to the buckle (1); the distal end (9) of the cord is configured to pass through the eyelet (4), wherein the cord (2) and the buckle (1) combine to form a continuous closed loop (see figure 8) when the distal end (9) of the cord is passed through the buckle (1); the locking feature (14) engages the cord (2) and locks the cord relative to the buckle (1) when the cord is positioned within the eyelet (4) with its long axis non-parallel (along a length of the buckle) to an axis of the eyelet (4); and the buckle (1) is configured to allow the distal end (9) of the cord to pass through the eyelet (4) no more than a single time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 - 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson, US 5,950,284 in view of Daoud, US 6,278,061.
Regarding Claim 7, Persson discloses the apparatus of claim 1 except for wherein the locking feature comprises plural teeth around the eyelet (4).
Daoud teaches a locking feature comprising plural teeth 20 around an eyelet (define by the wall 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelet of Persson to include a locking feature comprising teeth as taught by Daoud in order to provide a retaining mechanism for the cord to be held concentrically within the eyelet and for cords with smaller diameters. 
Regarding Claim 8, the combination of Persson and Daoud teaches the apparatus of claim 7. Daoud further teaches wherein the plural teeth (20) comprise: a first set of teeth 20 circumferentially around a first side of the eyelet (12); and a second set of teeth 20 circumferentially around a second side of the eyelet (12).
Regarding Claim 9, the combination of Persson and Daoud teaches the apparatus of claim 7. Daoud further teaches wherein the plural teeth (20) protrude outward from a convex surface 14 that defines a circular eyelet (that is within the sidewall 12).
Regarding Claim 10, the combination of Persson and Daoud teaches the apparatus of claim 9. Daoud further teaches wherein the plural teeth (20) do not extend into a circular area (beyond the reach of the teeth 20) defined by a crown (area) of the convex surface (14).
Regarding Claim 18, see the rejection of claims 7 - 10 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 10, 12 -18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             


/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677